DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Response to Amendment
The amendment filed November 22, 2021 has been entered. Claims 1-5, 7, 9-13, and 15-17 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “[in response to] a completed shopping input from the communication device” in claim 1, line 32, and claim 13, line 27, and “[in response to] the purchase file being consistent with a shopping cart of the first user at the merchant” in claim 1, lines 37-38. It should be defined and recited clearly as a separate step what “shopping input” is and how it is completed, because the step of generating a virtual account number (VCN) would take place in response. Similarly, it should be defined and recited clearly what “shopping cart” is and how the “purchase file” is consistent with a shopping cart as a separate step. 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5, 7, 9-12 are drawn to a computer-implanted method which is within the four statutory categories (i.e., a process). Claims 13 and 15-17 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-5, 7, 9-13, and 15-17 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 13:
Claims 1 and 13 are drawn to an abstract idea without significantly more. The claims recite receiving from an account host an indication of one permitted product for a payment account associated with a first user at a computing device based on inputs from a second user associated with the account host, generating permission rules specific to the one permitted product, storing the indication of the one permitted product and the permission rules specific to the one permitted product in a data structure, receiving a product identifier specific to a product from the first user via a communication device, identifying the merchant to a restricted merchant category for the payment account, identifying the product based on the product identifier from the one permitted product, determining whether the product is permitted based on the permission rules wherein the permission rules override restriction of the payment account based on the restricted merchant category, transmitting an approve notification for the product to the first user, informing the first user that the payment account is available to fund a network transaction for the product at the merchant even though the merchant is associated with the restricted merchant category, generating a purchase file for a network transaction with the merchant for the product, generating a virtual account number (VCN) for the network transaction for the product, transmitting the purchase file and the VCN to the merchant, and allowing the merchant to submit an authorization request for the network transaction for the product. 
The limitations of receiving from an account host an indication of one permitted product for a payment account associated with a first user based on inputs from a second user associated with the account host, generating permission rules specific to the one permitted product, storing the indication of the one permitted product and the permission rules specific to the one permitted product, receiving a product identifier specific to a product from the first user, identifying the merchant to a restricted merchant category for the payment account, identifying the product based on the product identifier from the one permitted product, determining whether the product is permitted based on the permission rules wherein the permission rules override restriction of the payment account based on the restricted merchant category, transmitting an approve notification for the product to the first user, informing the first user that the payment account is available to fund a transaction for the product at the merchant even though the merchant is associated with the restricted merchant category, generating a purchase file for a transaction with the merchant for the product, generating a virtual account number (VCN) for the transaction for the product, transmitting the purchase file and the VCN to the merchant, and allowing the merchant to submit an authorization request for the transaction for the product, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “electronic device”, “communication device”, “network transaction”, and “non-transitory computer readable storage medium” language, “receiving from an account host an indication of one permitted product”, “generating permission rules”, “storing the indication of the one permitted product and the permission rules”, “receiving a product identifier”, “identifying the merchant”, “identifying the product”, “determining”, “transmitting an approve notification”, “informing”, “generating a purchase file”, “generating a virtual account number (VCN)”, “transmitting the purchase file and the VCN to the merchant”, and “allowing” in the context of this claim encompass the human activity. The series of steps including receiving, identifying the merchant, identifying the product, determining, transmitting, and informing belong to a typical sales activities or behaviors or business relations, because the parties (first user, second user, and merchant) exchange information such as indication, product identifier, notification, purchase file, and a VCN with one another and manipulate data for transactions for a product of the merchant in a restricted merchant category. The information or data exchanged among the parties may be exchanged or manipulated manually by people. Furthermore, the purchase file and the VCN are recited without technical details, such that they can be interpreted as a piece of information or data, which can be exchanged among people and manipulated manually by people. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – electronic device, communication device, network transaction, and non-transitory computer readable storage medium. The electronic device, communication device, network transaction, and non-transitory computer readable storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processes are performed just at a computing device, via a communication device or by the computing device without any technical details of the device or steps themselves, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Indication or notification, permission rules, purchase file, and VCN are recited without technical details, so that people can manipulate them manually. In addition, the steps of receiving an indication, generating permission rules, storing the indication and the permission rules, generating a purchase file, generating a VCN, and transmitting the purchase file and the VCN are recited without technical details, so that people may be able to perform them manually, not providing improvements to the functioning of a computer or to any other technology or technical field. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. Permitting restricted network transactions based on permission rules has been performed manually or mentally even when there was no additional elements such as computing device and communication device. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-5, 7, 9-12 and 15-17:
Dependent claims 2-5, 7, 9-12 and 15-17 include additional limitations, for example, transmitting a permission instruction for the product to an entity associated with the payment account, determining an estimated cost of the identified product, receiving the authorization request for the network transaction for the product, approving the authorization request for the network transition in response to a transaction amount included in the authorization request being equal to the estimated cost and/or being within a range of the estimated cost of the product, receiving a confirmation of purchase of the product from the merchant, transmitting the confirmation to the user, transmitting the VCN to a merchant wallet backend, receiving the QR code, and transmitting the QR code to the communication device, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); or Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b)). 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-5, 7, 9-12 and 15-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 8700524 B2; already of record in IDS; hereinafter Williams) in view Mansur (US 20140358783 A1; already of record in IDS; hereinafter Mansur).
With respect to claims 1 and 13:
	Williams teaches 
	A computer-implemented method for use in permitting restricted network transactions, the method comprising: (See at least Williams: Abstract) 
	A non-transitory computer readable storage medium including executable instructions for use in facilitating restricted network transactions, which when executed by at least one processor, cause the at least one processor to: (See at least Williams: cl. 17)
	receiving, at a computing device, from an account host, an indication of at least one permitted product for a payment account associated with a first user, based on one or more inputs from a second user associated with the account host; (By disclosing, the parent may block the child from making purchases from websites of certain types, or purchases of products or services of certain types. In addition, the interchange (101) provides a flexible mechanism to allow a partial ban based on the characteristics of the items to be purchased. For example, the interchange (101) may be configured to allow a phone number (e.g., 123) to be used to request payments to a merchant for a first type of services but not a second type of products. See at least Williams: 19/40-52; 25/49-59; )
generating, by the computing device, one or more permission rules specific to the at least one permitted product; (By disclosing, the interchange (101) maintains a list of websites to which the parent at the mobile phone A (116) has provided parental consent. See at least Williams: 24/16-18; 7/46-59)
storing, by the computing device, the indication of the at least one permitted product and the one or more permission rules specific to the at least one permitted product in a data structure; (By disclosing, the interchange (101) maintains a list of websites to which the parent at the mobile phone A (116) has provided parental consent. See at least Williams: 24/16-18; 7/46-59)
receiving, at the computing device, a product identifier specific to a product, from the first user, via a communication device, the product offered for sale by a merchant; (By disclosing, the frequency threshold (715) indicates a count of restricted purchases of items (e.g., as indicated by the item identifier (714) and/or the item category (713)) and/or from restricted merchants (e.g., as indicated by the merchant identifier (712) and/or the merchant category (711)) within a period of time (e.g., a month, a week, or a year). In addition, the restriction data (701) specifies a merchant category (711) to indicate that the phone number (123) has restrictions on payment transactions to merchants in the merchant category (711). See at least Williams: col. 27, lines 8-43; 29/22-27; 26/20-52; Fig. 28)
identifying, by the computing device, the merchant to a restricted merchant category for the payment account associated with the first user, whereby the payment account is restricted from funding a network transaction at the merchant based on the restricted merchant category; (By disclosing, the restrictions may prohibit the use of funds associated with the phone number (123) to pay for any purchases from the merchants in the merchant category (711), or prohibit certain types of purchases but not others. In addition, the restrictions may prohibit the use of funds associated with the phone number (123) to pay for purchases in the item category (713) from any merchants, or prohibit purchases from certain merchants (e.g., as indicated by the merchant identifier (712) (identifying the merchant) and/or the merchant category (711)) but not others. See at least Williams: 26/20-52; Fig. 26)
identifying, by the computing device, the product based on the product identifier, from the at least one permitted product included in the data structure; (By disclosing, the frequency threshold (715) indicates a count of restricted purchases of items (e.g., as indicated by the item identifier (714) and/or the item category (713)). See at least Williams: 27/11-17)
determining, by the computing device, whether the product is permitted based on the one or more permission rules included in the data structure, wherein the one or more permission rules override restriction of the payment account based on the restricted merchant category; (By disclosing, a phone number (e.g., 123) can be banned from using the interchange (101) to make payments to one set of merchants (restricted merchant category), while being allowed to use the interchange (101) to make payments to other merchants. Also, the interchange (101) provides a flexible mechanism to allow a partial ban based on the characteristics of the items to be purchased, allowing a phone number (e.g., 123) to be used to request payments to a merchant for a first type of services but not a second type of products (overriding merchant-category ban for the merchant). In addition, the interchange (101) is configured to receive (731) a request to pay a merchant for a purchase using funds associated with a phone number (123) (account host). In response to the request, the interchange (101) retrieves (733) restriction data (701) (permission rules) using the phone number (123) and determines whether the restriction data (701) is applicable to the merchant. In addition, if it is determined (737) that the restriction data (701) is applicable to the merchant (e.g., when the merchant is identified by the merchant identifier (712) or the merchant category (711) in the restriction data (701)) and if it is determined (745) that the restriction is modifiable, the interchange (101) seeks (747) authorization (one or more permission rules overriding the restriction) to modify the restriction. Furthermore, to fulfill the payment request, the interchange (101) is configured to charge a financial account associated with the phone number (123) to collect funds. See at least Williams: 25/34-59; cl. 7; 29/39-57; 28/28-40 & 41-60; 29/22-28; Fig. 28)
in response to the product being permitted by the one or more permission rules:
transmitting, by the computing device, an approve notification for the product to the first user, at the communication device, thereby informing the first user that the payment account is available to fund a network transaction for the product at the merchant even though the merchant is identified to the restricted merchant category; and (By disclosing, if the merchant is in the list of one or more banned merchants, the payment request is to be rejected, but the restriction data (701) may allow (approve notification) payments using funds associated with the phone number (123) for purchasing a first item from the merchant but not a second item from the merchant. In addition, if it is determined (745) that the restriction is modifiable, the interchange (101) seeks (747) authorization to modify the restriction. In addition, if it is determined (737) that the restriction data (701) is not applicable to the merchant, or determined (741) that the purchase is not restricted by the restriction data (701), the interchange (101) communicates with the mobile phone (116) at the phone number (123) to obtain a confirmation of the payment request from the user of the mobile phone (116). See at least Williams: 28/21-27 & 41-60; 28/64 ~ 29/3; 25/34-59; cl. 7; 29/39-57; 10/21-52; Fig. 28)
generating, by the computing device, a purchase file for a network transaction with the merchant for the product, the purchase file including the product identifier specific to the product;... (By disclosing, the interchange (101) may be configured to allow a phone number (e.g., 123) to be used to request payments to a merchant for a first type of services but not a second type of products. For example, the funds associated with a phone number (e.g., 123) can be configured to allow payments (purchase file) for a subscription service for a period of time at a game site, but not allow payments to purchase game content. In addition, the interchange (101) is configured to charge a financial account associated with the phone number (123) to collect funds. See at least Williams: 25/49-58; 29/22-27)
However, Williams does not teach in response to a completed shopping input from the communication device, generating, by the computing device, a virtual account number (VCN) for the network transaction for the product, the VCN associated with the payment account; and transmitting the purchase file and the VCN to the merchant, thereby allowing the merchant to submit an authorization request for the network transaction for the product, including the VCN, in response to the purchase file being consistent with a shopping cart of the first user at the merchant.
Mansur, directed to systems and methods of generating and processing payment transactions using alternate channels and payment mode and thus in the same field of endeavor, teaches 
in response to a completed shopping input from the communication device, generating, by the computing device, a virtual account number (VCN) for the network transaction for the product, the VCN associated with the payment account; and (By disclosing, FIGS. 3 and 4 which illustrate exemplary methods of creating a virtual account number and processing for payment using SMS or USSD or Smart Apps. Customer 107, who wants to pay for goods on an online shopping cart or at a retail establishment or a point of a sale, initiates a request for new Virtual Account (Operation 300). See at least Mansur: paragraph(s) [0010], [0013], [0047]-[0050] & [0057])
transmitting the purchase file and the VCN to the merchant, thereby allowing the merchant to submit an authorization request for the network transaction for the product, including the VCN, in response to the purchase file being consistent with a shopping cart of the first user at the merchant. (By disclosing, a virtual account is used in different channels or devices to pay to the merchant. In addition, the customer can use the data (VCN) received in their device for purchases (purchase file) in a vending machine, parking lot, metered taxi, toll or bill collection booth, shopping cart (consistent with the purchase file), an online or offline cash dispenser machine or any Point Of Sale (POS) device enabled with NFC, RFID or Optical Readers to read and interpret the data provided from the customer's phone device for processing a payment transaction. See at least Mansur: paragraph(s) [0006], [0013], [0015] & [0047]-[0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to restrict payment transactions teachings of Williams to incorporate the systems and methods of generating and processing payment transactions using alternate channels and payment mode teachings of Mansur for the benefit of facilitating for accepting payments in different modes. (See at least Mansur: Abstract; paragraph(s) [0016])
Examiner’s Note: 
The limitations “when the purchase file is consistent with a shopping cart of the first user at the merchant” in claim 1, lines 10-12;  claim 8, lines 11-13; and claim 13, lines 32-33 are an optional language. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04, I. 
With respect to claim 2:
	Williams and Mansur teach the computer-implemented method of claim 1, as stated above.
Williams further teaches further comprising, in response to the completed shopping input from the communication device and prior to generating the VCN, transmitting, by the computing device, a permission instruction for the product to an entity associated with the payment account, whereby the network transaction for the product is permitted by the entity despite the merchant being associated with the restricted merchant category; and (By disclosing, if the merchant is in the list of one or more banned merchants, the payment request is to be rejected, but the restriction data (701) may allow (approve notification) payments using funds associated with the phone number (123) for purchasing a first item from the merchant but not a second item from the merchant. In addition, the interchange (101) is coupled with the data storage facility (107) to communicate with the mobile phone (117) at the corresponding phone number (122) to confirm purchases requests and to communicate with the mobile phone (116) at the corresponding phone number (123) to approve the purchase request, which is to be funded by the account associated with the phone number (123). If it is determined (745) that the restriction is modifiable, the interchange (101) seeks (747) authorization to modify the restriction. See at least Williams: 25/34-59; cl. 7; 29/39-57; 4/38-52; 5/26-34 & 49-58; 28/41-60)
wherein the entity includes an issuer of the payment account and/or a service provider network associated with the payment account. (By disclosing, the message requesting the consent may include a link (or a PIN, or a password) which allows the parent to use a user terminal (111) (e.g., a web browser on a personal computer) to issue consent to the website of the merchant or service provider. See at least Williams: 18/9-36; 7/60-67)
With respect to claim 3:
	Williams and Mansur teach the computer-implemented method of claim 2, as stated above. 
Williams further teaches further comprising determining an estimated cost of the identified product; and (By disclosing, the confirmation message (217) from the interchange (101) includes the amount (203) of the requested payment and the identity of the payee (e.g., a merchant operating the server (113)). See at least Williams: 14/16-24 & 56-65; Figs. 15-16)
wherein the permission instruction includes one of the estimated cost and a price range including the estimated cost. (By disclosing, the user is provided with the options to pay via the mobile phone bill associated with the phone number (123). The interchange (101) may dynamically calculate a set of premium messages, based on a set of limited number of predetermined prices for premium messages, to match the purchase price. See at least Williams: 15/51-65)
With respect to claim 4:
	Williams and Mansur teach the computer-implemented method of claim 2, as stated above. 
Williams further teaches wherein the permission instruction includes an estimated cost for the product; and (As stated above with respect to claim 3, see at least Williams: 14/16-24; 15/51-65)
wherein the method further comprises: 
receiving the authorization request for the network transaction for the product; and (By disclosing, once the user submits the payment request via the user interface (201), the interchange (101) transmits a confirmation message to the mobile phone (112) according to the phone number (122) provided in the text field (181). See at least Williams: 14/5-20)
approving the authorization request for the network transaction in response to a transaction amount included in the authorization request being equal to the estimated cost and/or being within a range of the estimated cost of the product. (As stated above with respect to claim 3, see at least Williams: 14/16-24; 156/51-65)
With respect to claim 5:
	Williams and Mansur teach the computer-implemented method of claim 2, as stated above. 
Williams further teaches wherein the product includes multiple products and the permission instruction includes an estimated cost for the multiple products in total, or a range of the estimated cost for the multiple products in total. (As stated above with respect to claim 3, and further disclosing, the amount threshold (715) is an aggregated amount of purchases of restricted items (e.g., as indicated by the item identifier (714) and/or the item category (713)) and/or from restricted merchants (e.g., as indicated by the merchant identifier (712) and/or the merchant category (711)). See at least Williams: 27/1-7)
With respect to claim 7:
	Williams and Mansur teach the computer-implemented method of claim 1, as stated above.
Williams further teaches wherein the at least one permitted product is specific to the merchant; and (By disclosing, the restriction data (701) specifies a merchant category (711) to indicate that the phone number (123) has restrictions on payment transactions to merchants in the merchant category (711). See at least Williams: 26/28-34)
wherein the product is offered for sale by the merchant at a virtual location of the merchant. (By disclosing, the server (113) offers products and/or services adapted for a virtual world environment, such as an online game environment, a virtual reality environment, etc. See at least Williams: 4/53 ~ 5/6)
With respect to claims 17:
	Williams and Mansur teach all the limitations as stated above with respect to claims 2-4. 
With respect to claims 9 and 15:
	Williams and Mansur teach the computer-implemented method of claim 1 and the non-transitory computer readable storage medium of claim 13, as stated above.
	Mansur, in the same field of endeavor, further teaches further comprising: 
receiving a confirmation of purchase of the product from the merchant; and (By disclosing, system will send confirmation messages to customer and merchant. See at least Mansur: paragraph(s) [0058]-[0059])
transmitting the confirmation to the first user, at the communication device. (As stated above, see at least Mansur: paragraph(s) [0058]-[0059])
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view Mansur, and in further view of Pitroda et al. (US 20120109669 A1; hereinafter Pitroda).
With respect to claims 10 and 16:
Williams and Mansur teach the computer-implemented method of claim 1 and the non-transitory computer readable storage medium of claim 13, as stated above.
Mansur, in the same field of endeavor, teaches wherein transmitting the VCN to the merchant further comprises transmitting the VCN to a merchant [wallet backend], thereby permitting the merchant wallet backend to provide indicia indicative of the VCN to the first user. (By disclosing, once authenticated, the customer receives the virtual account number in their mobile device which may be represented by any representable code or characters and transmitted or inputted into a merchant POS system using appropriate input hardware. See at least Mansur: paragraph(s) [0015] & [0010])
	However, Williams and Mansur do not teach ...a merchant wallet backend.
	Pitroda, directed to transactional services and thus in the same field of endeavor, teaches ...transmitting the VCN to a merchant wallet backend. (By disclosing, the merchant can set up a web-based platform using a main services facility 142, which may have a secure transaction interface with the merchant system 170 in the form of an electronic transaction facility 101 with the attributes described herein, which may interface with various backend systems such as a supply chain management system, an inventory database, and the like of the merchant. See at least Pitroda: paragraph(s) [0572], [0576] & [0689])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Williams and Mansur to incorporate the transactional services teachings of Pitroda for the benefit of enabling a wide variety of electronic transactions. (See at least Pitroda: paragraph(s) [0009])
With respect to claim 11:
Williams, Mansur, and Pitroda teach the computer-implemented method of claim 10, as stated above.
	Mansur, in the same field of endeavor, further teaches
wherein the indicia includes a QR code; and (See at least Mansur: paragraph(s) [0010] & [0013])
wherein the method further comprises: 
receiving, from the merchant wallet backend, the QR code; and (By disclosing, a virtual account is used in different channels or devices to pay to the merchant. The system generates a virtual account and transfers it to customer's mobile device as a series of numbers, or a barcode (optical machine-readable representation of data like 2D, 3D, or matrix barcode (QR code etc.)) or binary format. See at least Mansur: paragraph(s) [0010]-[0011])
transmitting the QR code to the communication device associated with the first user, thereby allowing the first user to proceed with the transaction for the product... (By disclosing, the customer can use the data received in their device for purchases in a vending machine, parking lot, metered taxi, toll or bill collection booth, shopping cart, an online or offline cash dispenser machine or any Point Of Sale (POS) device enabled with NFC, RFID or Optical Readers to read and interpret the data provided from the customer's phone device for processing a payment transaction. See at least Mansur: paragraph(s) [0010]-[0011])
Pitroda, in the same field of endeavor, teaches ...the merchant wallet backend. (As stated above with respect to claim 10, see at least Pitroda: paragraph(s) [0572], [0576] & [0689])
	Williams further teaches ...despite the merchant being associated with the restricted merchant category. (As stated above with respect to claim 2, see at least Williams: 28/41-60)
With respect to claim 12:
Williams and Mansur teach the computer-implemented method of claim 1, as stated above.
Williams further teaches ...wherein the restricted merchant category includes a merchant category code (MCC) for a multi-category merchant. (By disclosing, the restriction data (701) specifies a merchant category (711) to indicate that the phone number (123) has restrictions on payment transactions to merchants in the merchant category (711). See at least Williams: 26/20-27)
	Pitroda, in the same field of endeavor, teaches wherein the account host includes a business and the first user includes an employee of the business; and... (By disclosing, the ticket merchant facility may provide a user interface to an employee of the merchant (or other authorized user), who may operate the user interface to conduct a ticketing transaction with the user of the UET. See at least Pitroda: paragraph(s) [0440])

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
In response to the applicant’s arguments with respect to the 101 rejections that a particular and unique application of permission rules is recited, enabling the restriction, based on the restricted merchant category, to be overridden at the product level, to enable users to fund legitimate purchases for specific products at a merchant that would otherwise be restricted based on the broader merchant-level restriction… this additional ability of the account hosts reduces friction in use of the payment accounts by the users to purchase products tied to their relationship with the account hosts and authorized by the account hosts… This improves a variety of technologies, including payment network, fintech, and security technologies, it is noted that enabling the restriction at the merchant level to be overridden at the product level using permission rules can be performed manually, and that the steps and elements in the steps are recited without technical details, and thus there is no technologies to improve, including payment network, fintech, and security technologies. People can handle situations with two different rules or exceptions. Since there is no technical recitations of completed shopping input, VCN, and purchase file in the claims, the steps in the claims can be performed manually, encompassing the human activity, not improving technologies. In response to the applicant’s further arguments that the claims recite the particular interaction of the architecture of the computing device and the communication device to provide a new solution in connection with provisioning accounts to payment applications on mobile devices, it is noted that the claims do not recite particular or more interaction of the computing device and the communication device than people perform the process manually. It is unclear why the purchase file and the VCN be needed in a new solution and how they solve a problem with technical improvements. The examiner recommend further amendments with limitations having technical details of VCN, QR code, wallet, and POS, for example, as disclosed in paragraph(s) [0039]-[0040] & [0071]-[0074] of the US Patent Application Publication No. US 2020/0019964 A1.
In response to the applicant’s arguments that in Williams, restrictions are imposed on an account which may be modifiable (e.g., temporarily overridden, etc.) on a per-transaction basis, it is noted that Williams teaches a list of banned merchants, and also provides a flexible mechanism to allow a partial ban, allowing a first type of services, but not a second type of products. See at least Williams: 25/34-58; 29/39-57. It is also noted that it is not recited in the claims whether the permission rules, restrictions, or overriding is temporary or not. Williams’s restriction or partial ban cited in the above is not ‘temporary’. Thus, Williams discloses overriding a merchant-based restriction by way of a product-specific permission rule and determining whether the product is permitted based on the one or more permission rules, as stated above.
In response to the applicant’s arguments that Williams fails to disclose generating by the computing device, a virtual account number (VCN) and transmitting the purchase file and the VCN to the merchant, it is noted that Mansur teaches that the virtual account is generated based on the associated monetary value, the customer receives the virtual account number in their mobile device, and the virtual number is transmitted or inputted into a merchant POS system using appropriate input hardware. Also, the virtual account number is related to the invoice/receipts for payment. The transmission of VCN, payment processing, payment transaction, or message may be interpreted as ‘purchase file’, which is not well defined in the claims. See at least Mansur: [0013], [0015] & [0047]-[0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Batlle (US 20160321663 A1) teaches electronic payment and budgeting system utilizing configurable payment cards, including virtual account, wallet, restriction, and parent approval.
MacMathuna et al. (US 20170124561 A1) teaches methods, devices and systems for authorizing an age-restricted interaction, including VCN.
Killian et al. (US 20130275300 A1) teaches virtual wallet account with automatic-loading, including VCN, wallet, and restriction.
Gratry et al. (WO 2015008086 A1) teaches payment system, including that the payment account or accounts may be restricted so that they can only pay the merchant of a particular offer.
Heribovsek et al. (WO 2018098492 A1) teaches access identifier provisioning to application, including virtual account and restricted locations (e.g., transit stations)
Krishnan et al. (US20060213975A1) teaches Strategies for handling transactions based on policies, override rule set. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAY C LEE/Examiner, Art Unit 3685